 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 1 of 24 PageID 1




              UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF FLORIDA
                   ORLANDO DIVISION
                  CASE NO. ______________
FAIZEL ABRAHAMS,

         Plaintiff,
v.

MAGICAL CRUISE COMPANY, LIMITED
d/b/a Disney Cruise Line,

     Defendant.
______________________________________/

                              SEAMAN’S COMPLAINT

Plaintiff sues Defendant and alleges:

     1. This is an action seeking damages in excess of this Court’s Jurisdiction limits.

     2. Plaintiff, FAIZEL ABRAHAMS, is a citizen of South Africa and a seaman within

the meaning of 28 U.S.C. § 1916 and can file suit without paying the filing fee or costs.

     3. Defendant, MAGICAL CRUISE COMPANY, LIMITED. (hereinafter

“DISNEY”), is a foreign entity which has its principal place of business in Florida.

     4. Defendant, at all times material hereto, personally or through an agent;

        a. Operated, conducted, engaged in or carried on a business venture in this

            state and/or county or had an office or agency in this state and/or county;

        b. Were engaged in substantial activity within this state;

        c. Operated vessels in the waters of this state;

        d. Committed one or more of the acts stated in Florida Statutes, Sections

            48.081, 48.181 or 48.193;

                                             1
 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 2 of 24 PageID 2




       e. The acts of Defendant set out in this Complaint occurred in whole or in

          part in this county and/or state.

   5. Defendant is subject to the jurisdiction of the courts of this state.

   6. The causes of action asserted in this Complaint arise under the Jones Act, 46

U.S.C. § 688, and the General Maritime Law of the United States.

                          PRELIMINARY ALLEGATIONS

   7. At all times material hereto, Defendant DISNEY owned, operated, managed,

maintained, and/or controlled the vessel Disney Wonder. This vessel flies a flag of

convenience.

   8. At all times material hereto, Plaintiff's employer was member of the crew and

employed as a seaman aboard Defendant DISNEY’s vessel in the capacity of Guest

Services Manager and was working in the service of the vessel.

   9. At all times material hereto, the vessel was in navigable waters.

   10. At all times material hereto, the Plaintiff worked and lived aboard the vessel.

   11. [FIRST INCIDENT] On or about August 2018, Plaintiff, while working aboard the

Disney Wonder, was injured in his stateroom when the ladder to the top bunk became

unlatched, causing him to fall.

   12. [SECOND INCIDENT] On or about August 16, 2018, Plaintiff, while working

aboard the Disney Wonder, was injured on Deck 3 in guest services when he was

repetitively lifting heavy boxes without assistance or safety devices, as he was not

provided with any.



                                              2
 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 3 of 24 PageID 3




  13. Due to the negligence of the Defendant DISNEY, Plaintiff injured his back as

well as his body and extremities.

          COUNT I – JONES ACT NEGLIGENCE (FIRST INCIDENT)

      Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though originally alleged herein.

  14. On or about August 2018, Plaintiff, while working aboard the Disney Wonder,

was injured in his stateroom when the ladder to the top bunk became unlatched,

causing him to fall.

  15. Under the Jones Act, Defendant owed the Plaintiff, a member of the crew and

borrowed servant, a duty to use ordinary and reasonable care under the circumstances.

  16. It was the duty of Defendant, DISNEY, to provide Plaintiff with a reasonably safe

place to work.

  17. On or about August 2018, Plaintiff was injured due to the fault and negligence

of Defendant, DISNEY, and/or its agents, servants, and/or employees. DISNEY

failed to use reasonable care to provide Plaintiff a reasonably safe place to work by:

          a. Failure to secure ladder to bunk;

          b. Failure to utilize adequate bunk and/or ladder;

          c. Failure to warn Plaintiff that ladder attached to bunk was unsecured;

          d. Failure to provide reasonably safe sleeping accommodations;

          e. Failure to provide reasonably safe method of exiting bunk;

          f. Failing to limit Plaintiff’s exposure to unsafe conditions in the subject
             area aboard the vessel;


                                           3
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 4 of 24 PageID 4




       g. Failure to promulgate and enforce reasonable rules and regulations to
          ensure the safety and health of the Plaintiff, while engaged in the course
          of his employment on Defendant’s Vessel on which he served;

       h. Failure to learn and apply the common and well-known principles of
          industrial ergonomics on board the vessel on which Plaintiff served;

       i. Failure to incorporate modern work methods, procedures and material
          handling techniques on board the vessel on which the Plaintiff worked;

       j. Failure to warn that bunk bed ladders become unreasonably hazardous
          when not properly maintained;

       k. Failure to warn passengers, including the Plaintiff, of the dangerous
          condition;

       l. Prior to Plaintiff's incident, Defendant failed to investigate the hazards to
          Plaintiff and then take the necessary steps to eliminate the hazards,
          minimize the hazard or warn the Plaintiff of the danger the hazard posed
          to the Plaintiff;

       m. Failure to perform an adequate pre-employment physical on Plaintiff so
          as to determine the fitness to work on the vessel in the capacity assigned
          prior to having him and fellow crewmembers work in that capacity on
          the vessel;

       n. Failure to adhere to the Seafarers' Hours of Work and the Manning of
          Ships Convention, 1996: with respect to the hours of work and rest as
          well as other standards such as ILO 147;

       o. Failed to select and utilize competent, skilled, and properly trained
          medical care providers on board and shore side with adequate expertise
          to be able provide the Plaintiff with prompt, proper and adequate medical
          care and failure to equip the vessel’s medical facility with proper and
          adequate medical equipment to enable the proper diagnosis of the
          Plaintiff’s condition when he presented for care;

       p. Sending the Plaintiff back to work while in pain after the incident in
          contradiction of prompt, proper, and adequate medical care;

       q. Failed to properly manage plaintiff's medical care after plaintiff was
          injured and instead pressuring the medical staff chosen and paid for by

                                         4
 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 5 of 24 PageID 5




             Defendant to prematurely declare the Plaintiff at MMI or fit to return to
             duty;

          r. Failing to adhere to the vessel’s policies and procedures regarding
             crewmember staterooms;

          s. Failing to ascertain the cause of prior similar accidents/injuries so as to
             take measures to prevent their re-occurrence, and more particularly
             Plaintiff's accidents/injuries, this is in direct violation of the Defendant’s
             own Ship board policies mandated by the ISM Codes’ requirements;

          t. Failing to adhere to the Code of Safe Working Practices for Merchant
             Seafarers with respect to safety procedures and processes; and/or

          u. Failing to adhere to the Maritime Labour Convention, 2006: with respect
             to the regulations requiring crewmembers be trained, qualified and found
             competent.

  18. At all times material hereto, Defendant negligently failed to determine the

hazards Plaintiff faced, failed to eliminate those hazard, failed to modify those

hazards, and failed to warn the plaintiff of the hazard. In addition, Defendant violated

the International Safety Management Code and failed to have a proper, adequate, and

safe Safety Management System Manual or to follow it on board the vessel on which

the Plaintiff served. All of the above caused the Plaintiff to suffer his injuries and did

not receive adequate care for them.

  19. Defendant knew of the foregoing conditions causing Plaintiff's accident and did

not correct them, or the conditions existed for a sufficient length of time so that

Defendant in the exercise of reasonable care should have learned of them and

corrected them.

  20. As a result of the negligence of Defendant, DISNEY, the Plaintiff was injured

about Plaintiff’s body and extremities, suffered physical pain and mental anguish,
                                            5
 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 6 of 24 PageID 6




reasonable fear of developing future physical and medical problems, loss of enjoyment

of life, physical disability, impairment, inconvenience in the normal pursuits and

pleasures of life, feelings of economic insecurity caused by disability, disfigurement,

aggravation of any previously existing conditions, incurred medical expenses in the care

and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages, lost income

in the past, and his working ability and earning capacity have been impaired. The

injuries and damages suffered by the Plaintiff are permanent and continuing in nature

and Plaintiff will suffer these losses and impairments in the future. In addition, plaintiff

in the past and in the future has lost the fringe benefits that came with plaintiff’s job,

including but not limited to free food, free shelter, free medical care, free uniforms,

vacation pay, the ability to make extra money doing side jobs and free airline

transportation to the vessel and back home each contract.

       WHEREFORE, Plaintiff demands all damages entitled by law and demands

jury trial of all issues so triable.

             COUNT II – UNSEAWORTHINESS (FIRST INCIDENT)

       Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though they originally alleged herein.

  21. On or about August 2018, Plaintiff was a seaman and a member of the Disney

Wonder’s crew, which was in navigable waters.

  22. At all times material hereto, Defendant Disney owned, managed, operated, and

controlled the vessel Disney Wonder.



                                             6
 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 7 of 24 PageID 7




  23. Defendant had the absolute non-delegable duty to provide Plaintiff with a

seaworthy vessel on which to serve, including a competent crew.

  24. The unseaworthiness of Defendant’s vessel was a legal cause of injury and

damage to the Plaintiff for each of the previously listed incidents by reason of the

following:

         a. Failure to maintain and operate the areas in a reasonably safe condition

             and manner so that its crewmember staterooms do not cause injury;

         b. Failure to adequately and regularly inspect, maintain, monitor and/or

             keep crewmember staterooms in a reasonably safe condition;

         c. Failure to have adequate policies and procedures in place for the regular

             and adequate inspection and maintenance of crewmember staterooms;

         d. Failing to have adequate policies and procedures to prevent

             crewmembers from becoming injured in their staterooms;

         e. Failure to have adequate policies and procedures to prevent the crew

             from utilizing crewmember staterooms which can cause injury;

         f. Requiring Plaintiff to utilize a stateroom not safe for passage;

         g. Failure to warn the Plaintiff of the dangers of using the subject ladder;

         h. Failure to adequately maintain crewmember staterooms for their crew;

         i. Failure to provide Plaintiff with preventative measures, procedures, or

             mechanisms commonly available when utilizing bunk beds;




                                          7
 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 8 of 24 PageID 8




         j. Failure to adequately train, supervise and monitor its crewmembers on

             the regular and adequate inspection and maintenance of the unsafe bunk

             bed ladders in the subject areas;

         k. Creating a dangerous condition and/or failing to remedy a dangerous

             condition which was known by the Defendant or which in the exercise

             of reasonable care should have been known by the Defendant;

         l. Requiring Plaintiff to work with an injury;

         m. Creating a work environment where crewmembers are encouraged to

             return to work with injuries;

         n. Failing to properly diagnose and/or treat Plaintiff’s injuries;

         o. Failing to provide Plaintiff with prompt, proper and adequate medical

             treatment;

         p. The vessel’s crew was not properly trained, instructed, or supervised to

             carry out their duties;

         q. The vessel did not have a fit crew;

         r. Allowing unsafe practices and conditions to exist without taking or

             requiring remedial actions be taken; and/or

         s. Failing to follow sound management practices with the goal of providing

             the Plaintiff with a reasonably safe place to work.

  25. As a result of the unseaworthiness of the vessel Disney Wonder, the Plaintiff was

injured about Plaintiff’s body and extremities, suffered physical pain and suffering,

mental anguish, reasonable fear of developing future physical and medical problems,
                                             8
 Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 9 of 24 PageID 9




loss of enjoyment of life, physical disability, impairment, inconvenience in the normal

pursuits and pleasures of life, feelings of economic insecurity caused by disability,

disfigurement, aggravation of any previously existing conditions, incurred medical

expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap,

lost wages, lost income in the past, and plaintiff’s working ability and earning capacity

have been impaired. These injuries and damages are permanent or continuing in

nature and Plaintiff will suffer these losses and impairments in the future. In addition,

Plaintiff in the past and in the future has lost the fringe benefits that come with

Plaintiff’s job, including but not limited to free food, free shelter, free medical care,

free uniforms, vacation pay, the ability to make extra money doing side jobs and free

airline transportation to the vessel and back home each contract.

       WHEREFORE, Plaintiff demands all damages entitled by law and demands

jury trial of all issues so triable.

        COUNT III – FAILURE TO PAY MAINTENANCE AND CURE (FIRST
                              INCIDENT)

       Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though originally alleged herein.

  26. On or about August 2018, while in the service of the Defendant’s vessel, Disney

Wonder, which was in navigation the Plaintiff, suffered injuries.

  27. Under the General Maritime Law, Plaintiff, as a seaman, is entitled to recover

maintenance and cure from Defendant DISNEY, until declared to have reached

maximum medical improvement or maximum medical cure. This includes unearned

                                            9
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 10 of 24 PageID 10




wages (regular wages, overtime, and vacation pay), which were reasonably anticipated

to the end of the contract or voyage whichever is longer.

  28. Defendant DISNEY willfully and callously delayed, failed and/or refused to

pay Plaintiff’s entire maintenance and refused to provide the Plaintiff the level of cure

that the Plaintiff needs so that Plaintiff has become obligated to pay the undersigned a

reasonable attorney’s fee.

  29. An MMI or MMC declaration must be unequivocal and if not any doubts or

controversy, regarding whether or not the seaman is at MMI or MMC must be

resolved in favor of the seaman.

  30. Defendant DISNEY failure to pay Plaintiff’s entire maintenance and cure is

willful, arbitrary, capricious, in violation of the law, and in callous disregard for

Plaintiff’s right as a seaman. As such, Plaintiff would be entitled to attorney’s fee

under the General Maritime Law of the United States. Furthermore, Defendant

unreasonable failure to pay or provide Plaintiff with maintenance and cure aggravated

his condition and caused him to suffer additional compensatory damages including

but not limited to the aggravation of his physical condition, disability, pain and

suffering, reasonable fear of developing future physical and medical problems, mental

anguish, loss of enjoyment of life, feelings of economic insecurity as well as lost

earnings and earning capacity, and medical and hospital expenses in the past and into

the future.

          WHEREFORE, Plaintiff demands all damages entitled by law, attorneys’

fees and demands jury trial of all issues so triable.
                                            10
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 11 of 24 PageID 11




                COUNT IV – FAILURE TO TREAT (FIRST INCIDENT)

      Plaintiff re-alleges, adopts, and incorporates by references paragraphs one (1)

through thirteen (13) as though originally alleged herein.

  31. On or about the previously stated date, Plaintiff was employed by Defendant

DISNEY as a seaman and was a member of the Disney Wonder’s crew. The vessel was

in navigable waters.

  32. It was the duty of Defendant DISNEY to provide Plaintiff with prompt, proper

and adequate medical care when he presented for treatment.

  33. Defendant DISNEY, through the ship’s physicians and/or nurses, negligently

failed to provide Plaintiff with prompt, proper, adequate, and complete medical care.

This conduct includes, but is not limited to:

      a. Defendant not giving Plaintiff medical care in a timely manner after he

          reported his injury to the ship’s doctor and/or nurse seeking treatment for

          his condition;

      b. Failure to provide prompt, proper, and adequate medical care to the

          Plaintiff each time he sought medical attention for the exasperation of and

          resulting conditions including, but not limited to, his back pain as a result

          from the August 2018 Incident;

      c. Failure to properly diagnose and properly treat Plaintiff when he reported to

          the shipboard medical facility with pain;




                                           11
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 12 of 24 PageID 12




      d. Defendant sending Plaintiff back to work after he reported his condition

          without adequately determining the risks to the Plaintiff’s health that

          sending him back to work would subject him to; and/or

      e. Defendant manipulating and directing Plaintiff’s medical care both

          shipboard and shore side in such a way as to minimize their expense and

          enable them to delay and/or deny the Plaintiff medical care that would

          improve and/or cure his condition.

  34. As a direct and proximate result of Defendant DISNEY’s failure, Plaintiff

suffered additional pain, disability and Plaintiff’s recovery was prolonged. In addition,

the Plaintiff was injured about plaintiff’s body and extremities, suffered physical pain

and suffering, mental anguish, reasonable fear of developing future physical and

medical problems, loss of enjoyment of life, physical disability, impairment,

inconvenience in the normal pursuits and pleasures of life, feelings of economic

insecurity caused by disability, disfigurement, aggravation of any previously existing

conditions, incurred additional medical expenses in the care and treatment of

plaintiff’s injuries, suffered physical handicap, lost wages, income lost in the past, and

plaintiff’s working ability and earning capacity have been impaired. These injuries and

damages are permanent or continuing in nature, and Plaintiff will suffer these losses

and impairments in the future.

  35. This Count is alleged separately from Jones Act Negligence pursuant to Joyce v.

Atlantic Richfield Company, 651 F. 2d 676 (10th Cir. 1981) which states, in part,



                                           12
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 13 of 24 PageID 13




“Negligent failure to provide prompt medical attention to a seriously injured seaman

gives rise to a separate claim for relief [for which separate damages are awardable].”

         WHEREFORE, Plaintiff demands all damages entitled by law and demands

jury trial of all issues so triable.

     COUNT V – CONTRACTUAL DISABILITY CLAIM (FIRST INCIDENT)

         Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though originally alleged herein.

    36. Upon information and belief, Plaintiff entered into a Collective Bargaining

Agreement with Defendant.

    37. At all material times, Plaintiff performed his contractual duties and obligations

as a seaman for his ship assignment on the Disney Wonder.

    38. Per the Collective Bargaining Agreement1 between Defendant and Plaintiff,

Plaintiff is entitled to damages in the event of he suffers a permanent disability as a

result of an injury sustained during the course of his employment with Defendant.

    39. Defendant DISNEY breached it contractual duty to provide disability benefits to

the Plaintiff.

    40. As a result of the injury outlined above, Plaintiff suffered a permanent disability

and can no longer work as a seafarer.




1
  Plaintiff has requested a copy of the Collective Bargaining Agreement from the
Defendant. However the Defendant has refused to produce the CBA absent Plaintiff
executing a confidentiality agreement. There are no grounds or justification for the
Defendant to compel Plaintiff to execute a confidentiality agreement in order to obtain
a copy of the CBA.
                                             13
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 14 of 24 PageID 14




 41. Plaintiff hereby demands a contractual disability payment pursuant to the

Collective Bargaining Agreement, in addition to, and irrespective of, his rights and

causes of action available under the Jones Act and/or General Maritime Law.

       COUNT VI – JONES ACT NEGLIGENCE (SECOND INCIDENT)

      Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though originally alleged herein.

  42. On or about August 16, 2018, Plaintiff was injured lifting heavy boxes while

employed by DISNEY as a seaman and a member of the crew of the Disney Wonder,

which was in navigable waters.

  43. Under the Jones Act, Defendant owed the Plaintiff, a member of the crew and

borrowed servant, a duty to use ordinary and reasonable care under the circumstances.

  44. It was the duty of Defendant, DISNEY, to provide Plaintiff with a reasonably safe

place to work.

  45. On or about August 16, 2018, Plaintiff was injured due to the fault and

negligence of Defendant, DISNEY, and/or its agents, servants, and/or employees.

DISNEY failed to use reasonable care to provide Plaintiff a reasonably safe place to

work by:

           a. Assigning Plaintiff to work on the subject vessel with crew that were not
              properly trained to safely carry out the work duties in the subject area;

           b. Failing to limit Plaintiff’s exposure to unsafe conditions in the subject
              area aboard the vessel;

           c. Failing to provide crewmembers with safe means to carry out their duties;



                                           14
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 15 of 24 PageID 15




        d. Failing to properly train and supervise crewmembers to safely carry out
           the work duties in the subject area;

        e. Failing to properly train and supervise crewmembers regarding
           hazardous conditions such as the handling of heavy objects in the subject
           area;

        f. Failing to provide adequate instruction and supervision to crewmembers
           regarding heavy objects in the subject area;

        g. Failing to provide crewmembers with adequate equipment to carry out
           their duties;

        h. Failing to promulgate and enforce reasonable rules and regulations to
           ensure the safety and health of the Plaintiff, while engaged in the course
           of his employment on the Defendant’s vessel;

        i. Failing to ensure a safe operation in the subject area;

        j. Failing to adhere to the vessel’s policies and procedures regarding
           crewmember’s adequate utilization of equipment;

        k. Failing to incorporate modern work methods, procedures and material
           handling techniques onboard the vessel on which the Plaintiff worked;

        l. Failing to ascertain the cause of prior similar accidents/injuries so as to
           take measures to prevent their re-occurrence, and more particularly
           Plaintiff's accidents/injuries, this is in direct violation of the Defendant’s
           own Ship board policies mandated by the ISM Codes’ requirements;

        m. Failing to ascertain crewmember’s competence and skills in connection
           with prior or similar accidents/injuries so as to take measures to prevent
           their re-occurrence, and more particularly Plaintiff's accidents/injuries,
           this is in direct violation of the Defendant’s own Ship board policies
           mandated by the ISM Codes’ requirements;

        n. Failing to follow sound management practices with the goal of providing
           Plaintiff a reasonably safe place to work;

        o. Prior to Plaintiff's incident, failing to investigate the hazards to Plaintiff and
           then take the necessary steps to eliminate the hazards, minimize the hazard
           or warn the Plaintiff of the danger the hazard posed to the Plaintiff;

                                           15
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 16 of 24 PageID 16




          p. Failing to adhere to the Code of Safe Working Practices for Merchant
             Seafarers with respect to galley safety procedures and processes;

          q. Failing to adhere to the Maritime Labour Convention, 2006: with respect
             to the regulations requiring crewmembers in food and catering be trained,
             qualified and found competent;

          r. Failing to select and utilize competent, skilled, and properly trained
             crewmembers on board with adequate knowledge to work safely;

          s. Failing to implement management practices to continually assess the
             crew’s competence and skill to work safely;

          t. Failing to provide prompt, proper, and adequate medical care to the
             Plaintiff when he sought medical attention for his injuries;

          u. Failing to adequately diagnose and treat the Plaintiff’s injuries when he
             reported to the ship’s medical facility with his injuries;

          v. Sending the Plaintiff back to work after the incident in contradiction of
             prompt, proper, and adequate medical care; and/or

          w. Failing to properly manage Plaintiff's medical care after Plaintiff was
             injured and instead pressuring the medical staff chosen and paid for by
             Defendant to prematurely declare the Plaintiff at MMI or fit to return to
             duty.

  46. At all times material hereto, Defendant negligently failed to determine the

hazards Plaintiff faced, failed to eliminate those hazards, failed to modify those

hazards, and failed to warn the plaintiff of the hazard. In addition, Defendant violated

the International Safety Management Code and failed to have a proper, adequate, and

safe Safety Management System Manual or to follow it on board the vessel on which

the Plaintiff served. All of the above caused the Plaintiff to suffer his injuries and did

not receive adequate care for them.



                                           16
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 17 of 24 PageID 17




  47. Defendant knew of the foregoing conditions causing Plaintiff's accident and did

not correct them, or the conditions existed for a sufficient length of time so that

Defendant in the exercise of reasonable care should have learned of them and

corrected them.

  48. As a result of the negligence of Defendant, DISNEY, the Plaintiff was injured

about Plaintiff’s body and extremities, suffered physical pain and mental anguish,

reasonable fear of developing future physical and medical problems, loss of enjoyment

of life, physical disability, impairment, inconvenience in the normal pursuits and

pleasures of life, feelings of economic insecurity caused by disability, disfigurement,

aggravation of any previously existing conditions, incurred medical expenses in the

care and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages, lost

income in the past, and his working ability and earning capacity have been impaired.

The injuries and damages suffered by the Plaintiff are permanent and continuing in

nature and Plaintiff will suffer these losses and impairments in the future. In addition,

plaintiff in the past and in the future has lost the fringe benefits that came with

plaintiff’s job, including but not limited to free food, free shelter, free medical care, free

uniforms, vacation pay, the ability to make extra money doing side jobs and free airline

transportation to the vessel and back home each contract.

       WHEREFORE, Plaintiff demands all damages entitled by law and demands

jury trial of all issues so triable.




                                             17
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 18 of 24 PageID 18




          COUNT VII – UNSEAWORTHINESS (SECOND INCIDENT)

       Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though they originally alleged herein.

 49. On or about August 16, 2018, Plaintiff was a seaman and a member of the Disney

     Wonder’s crew, which was in navigable waters.

  50. At all times material hereto, Defendant Disney owned, managed, operated, and

controlled the vessel Disney Wonder.

  51. Defendant had the absolute non-delegable duty to provide Plaintiff with a

seaworthy vessel on which to serve, including a competent crew.

  52. The unseaworthiness of Defendant’s vessel was a legal cause of injury and damage

to the Plaintiff for each of the previously listed incidents by reason of the following:

          a. Assigning Plaintiff to work in an unsafe environment in dangerous

              conditions with hazards;

          b. Assigning Plaintiff to work in an unsafe environment with unskilled,

              untrained, and unsupervised crewmembers;

          c. Failing to limit Plaintiff’s exposure to dangerous conditions despite having

              knowledge of its unskilled, untrained, and unsupervised crewmembers;

          d. Failing to supervise the crewmembers in the subject area handling heavy

              objects;

          e. Having knowledge of Plaintiff’s incident and requiring him to continue

              working despite his severe medical condition and symptoms; and

              exposing himself to further aggravation;
                                             18
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 19 of 24 PageID 19




          f. The vessel’s crew was not properly trained, instructed, or supervised to

             carry out their duties;

          g. The vessel did not have a fit crew;

          h. The vessel did not have crewmembers for the task(s) being performed;

          i. Allowing unsafe practices and conditions to exist without taking or

             requiring remedial actions be taken; and/or

          j. Failing to follow sound management practices with the goal of providing

             the Plaintiff with a reasonably safe place to work.

  53. As a result of the unseaworthiness of the vessel Disney Wonder, the Plaintiff was

injured about Plaintiff’s body and extremities, suffered physical pain and suffering,

mental anguish, reasonable fear of developing future physical and medical problems,

loss of enjoyment of life, physical disability, impairment, inconvenience in the normal

pursuits and pleasures of life, feelings of economic insecurity caused by disability,

disfigurement, aggravation of any previously existing conditions, incurred medical

expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap,

lost wages, lost income in the past, and plaintiff’s working ability and earning capacity

have been impaired. These injuries and damages are permanent or continuing in

nature and Plaintiff will suffer these losses and impairments in the future. In addition,

Plaintiff in the past and in the future has lost the fringe benefits that come with

Plaintiff’s job, including but not limited to free food, free shelter, free medical care,

free uniforms, vacation pay, the ability to make extra money doing side jobs and free

airline transportation to the vessel and back home each contract.
                                           19
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 20 of 24 PageID 20




       WHEREFORE, Plaintiff demands all damages entitled by law and demands

jury trial of all issues so triable.

            COUNT VIII – FAILURE TO PAY MAINTENANCE AND CURE
                           (SECOND INCIDENT)

       Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though originally alleged herein.

 54. On or about August 16, 2018, while in the service of the Defendant’s vessel,

     Disney Wonder, which was in navigation the Plaintiff, suffered injuries.

  55. Under the General Maritime Law, Plaintiff, as a seaman, is entitled to recover

maintenance and cure from Defendant DISNEY, until declared to have reached

maximum medical improvement or maximum medical cure. This includes unearned

wages (regular wages, overtime, and vacation pay), which were reasonably anticipated

to the end of the contract or voyage whichever is longer.

  56. Defendant DISNEY willfully and callously delayed, failed and/or refused to

pay Plaintiff’s entire maintenance and refused to provide the Plaintiff the level of cure

that the Plaintiff needs so that Plaintiff has become obligated to pay the undersigned a

reasonable attorney’s fee.

  57. An MMI or MMC declaration must be unequivocal and if not any doubts or

controversy, regarding whether or not the seaman is at MMI or MMC must be

resolved in favor of the seaman.

  58. Defendant DISNEY failure to pay Plaintiff’s entire maintenance and cure is

willful, arbitrary, capricious, in violation of the law, and in callous disregard for Plaintiff’s

                                               20
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 21 of 24 PageID 21




right as a seaman. As such, Plaintiff would be entitled to attorney’s fee under the General

Maritime Law of the United States. Furthermore, Defendant unreasonable failure to pay

or provide Plaintiff with maintenance and cure aggravated his condition and caused him

to suffer additional compensatory damages including but not limited to the aggravation

of his physical condition, disability, pain and suffering, reasonable fear of developing

future physical and medical problems, mental anguish, loss of enjoyment of life, feelings

of economic insecurity as well as lost earnings and earning capacity, and medical and

hospital expenses in the past and into the future.

          WHEREFORE, Plaintiff demands all damages entitled by law, attorneys’

fees and demands jury trial of all issues so triable.

              COUNT IX – FAILURE TO TREAT (SECOND INCIDENT)

       Plaintiff re-alleges, adopts, and incorporates by references paragraphs one (1)

through thirteen (13) as though originally alleged herein.

  59. On or about the previously stated date, Plaintiff was employed by Defendant

DISNEY as a seaman and was a member of the Disney Wonder’s crew. The vessel was

in navigable waters.

  60. It was the duty of Defendant DISNEY to provide Plaintiff with prompt, proper

and adequate medical care when he presented for treatment.

  61. Defendant DISNEY, through the ship’s physicians and/or nurses, negligently

failed to provide Plaintiff with prompt, proper, adequate, and complete medical care.

This conduct includes, but is not limited to:



                                            21
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 22 of 24 PageID 22




          a. Failure to properly diagnose and properly treat Plaintiff when he reported

              to the shipboard medical facility with pain ;

          b. Defendant not giving Plaintiff medical care in a timely manner after he

              reported his injury to the ship’s doctor and/or nurse seeking treatment

              for his condition;

          c. Defendant sending Plaintiff back to work after he reported his condition

              without adequately determining the risks to the Plaintiff’s health that

              sending him back to work would subject him to; and/or

          d. Defendant manipulating and directing Plaintiff’s medical care both

              shipboard and shore side in such a way as to minimize their expense and

              enable them to delay and/or deny the Plaintiff medical care that would

              improve and/or cure his condition.

  62. As a direct and proximate result of Defendant DISNEY’s failure, Plaintiff suffered

additional pain, disability and Plaintiff’s recovery was prolonged. In addition, the Plaintiff

was injured about plaintiff’s body and extremities, suffered physical pain and suffering,

mental anguish, reasonable fear of developing future physical and medical problems, loss

of enjoyment of life, physical disability, impairment, inconvenience in the normal pursuits

and pleasures of life, feelings of economic insecurity caused by disability, disfigurement,

aggravation of any previously existing conditions, incurred additional medical expenses

in the care and treatment of plaintiff’s injuries, suffered physical handicap, lost wages,

income lost in the past, and plaintiff’s working ability and earning capacity have been



                                             22
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 23 of 24 PageID 23




impaired. These injuries and damages are permanent or continuing in nature, and

Plaintiff will suffer these losses and impairments in the future.

    63. This Count is alleged separately from Jones Act Negligence pursuant to Joyce v.

Atlantic Richfield Company, 651 F. 2d 676 (10th Cir. 1981) which states, in part,

“Negligent failure to provide prompt medical attention to a seriously injured seaman

gives rise to a separate claim for relief [for which separate damages are awardable].”

         WHEREFORE, Plaintiff demands all damages entitled by law and demands

jury trial of all issues so triable.

    COUNT X – CONTRACTUAL DISABILITY CLAIM (SECOND INCIDENT)

         Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1)

through thirteen (13) as though originally alleged herein.

    64. Upon information and belief, Plaintiff entered into a Collective Bargaining

       Agreement with Defendant.

    65. At all material times, Plaintiff performed his contractual duties and obligations

as a seaman for his ship assignment on the Disney Wonder.

    66. Per the Collective Bargaining Agreement2 between Defendant and Plaintiff,

Plaintiff is entitled to damages in the event of he suffers a permanent disability as a

result of an injury sustained during the course of his employment with Defendant.




2
  Plaintiff has requested a copy of the Collective Bargaining Agreement from the
Defendant. However the Defendant has refused to produce the CBA absent Plaintiff
executing a confidentiality agreement. There are no grounds or justification for the
Defendant to compel Plaintiff to execute a confidentiality agreement in order to obtain
a copy of the CBA.
                                             23
Case 6:21-cv-01092-RBD-DCI Document 1 Filed 06/30/21 Page 24 of 24 PageID 24




 67. Defendant DISNEY breached its contractual duty to provide disability benefits

to the Plaintiff.

 68. As a result of the injury outlined above, Plaintiff suffered a permanent disability

and can no longer work as a seafarer.

 69. Plaintiff hereby demands a contractual disability payment pursuant to the

Collective Bargaining Agreement, in addition to, and irrespective of, his rights and

causes of action available under the Jones Act and/or General Maritime Law.

       WHEREFORE, Plaintiff demands all damages entitled by law and contract.



Dated: June 30, 2021                           Respectfully submitted,

                                               LIPCON, MARGULIES
                                               & WINKLEMAN, P.A.
                                               Attorneys for Plaintiff
                                               One Biscayne Tower, Suite 1776
                                               2 S. Biscayne Boulevard
                                               Miami, Florida 33131
                                               Telephone No.: (305) 373-3016
                                               Facsimile No.: (305) 373-6204

                                         By: /s/ Stefanie A. Black
                                             MICHAEL A. WINKLEMAN
                                             Florida Bar No. 36719
                                             mwinkleman@lipcon.com
                                             STEFANIE A. BLACK
                                             Florida Bar No. 111903
                                             sblack@lipcon.com




                                          24
